 



EXHIBIT 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of March 9, 2007 (this
“Amendment”), is entered into among WINTRUST FINANCIAL CORPORATION (the
“Borrower”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity,
“Lender”).
RECITALS
     A. The Borrower and the Bank entered into that certain Credit Agreement
dated as of November 1, 2005, as amended by that certain First Amendment to
Credit Agreement dated as of June 1, 2006, as amended by that certain Second
Amendment to Credit Agreement dated as of July 27, 2006 and as amended by that
certain Third Amendment to Credit Agreement dated as of January 1, 2007
(collectively, with all amendments thereto, the “Agreement”);
     B. The parties hereto have agreed to increase the aggregate amount of the
Term A Loans from $50,000,000 to $100,000,000.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which me hereby
acknowledged, the parties hereto agree as follows:
     1. DEFINITIONS. All capitalized terms used herein without definition shall
have the respective meanings set forth in the Agreement.
     2. AMENDMENTS TO THE AGREEMENT.
     2.1 Amendment to Section 1(a) of the Agreement. Section 1(a) of the
Agreement is hereby deleted in its entirety and in lieu thereof is inserted the
following:
     (a) Each Lender agrees to make a loan (each a “Term A Loan” and
collectively the “Term A Loans”) to the Borrower in the principal amount of the
amount set forth opposite their names on the signature page. The aggregate
amounts of the Term A Loans shall not exceed ONE HUNDRED MILLION DOLLARS
($100,000,000).
     3. WARRANTIES. To induce Lender to enter into this Amendment, the Borrower
warrants that:
          3.1 Authorization. The Borrower is duly authorized to execute and
deliver this Amendment and is and will continue to be duly authorized to borrow
monies under the Agreement, as amended hereby, and to perform its obligations
under the Agreement, as amended hereby.
          3.2 No. Conflicts. The execution and delivery of this Amendment and
the performance by the Borrower of its obligations under the Agreement as
amended hereby, do not

 



--------------------------------------------------------------------------------



 



and will not conflict with any provision of law or of the charter or by-laws of
the Borrower or of any agreement binding upon the Borrower.
          3.3 Validity and Binding Effect. The Agreement, as amended hereby, is
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditors’ rights or by general principles of equity limiting
the availability of equitable remedies.
          3.4 No Default. As of the date hereof, no Event of Default under
Section 9 of the Agreement, as amended by this Amendment or event or condition
which, with the giving of notice or the passage of time, shall constitute an
Event of Default, has occurred or is continuing.
          3.5 Warranties. As of the date hereof, the representations and
warranties in Section 5 of the Agreement are true and correct as though made on
such date, except for such changes as are specifically permitted under the
Agreement,
     4. CONDITIONS PRECEDENT. This Amendment shall become effective as of the
date above first written after receipt by the Administrative Agent of the
following documents:

  (a)  
This Amendment duly executed by the Borrower;
    (b)  
The execution of a Term A Revolving Note in favor of LaSalle Bank National
Association in the amount of $100,000,000; and
    (c)  
Such other documents and instruments as the Bank reasonably requests.

     5. GENERAL.
          5.1 Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of Illinois.
          5.2 Successors. This Amendment shall be binding upon the Borrower and
Lender and their respective successors and assigns, and shall inure to the
benefit of the Borrower and Lender and the successors and assigns of Lender. No
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Amendment
or any of the other Loan Documents. The Borrower may not assign or transfer any
of its rights or Obligations under this Amendment without the prior written
consent of Lender.
          5.3 Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same agreement. Receipt
of an executed signature page to this Amendment by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.

 



--------------------------------------------------------------------------------



 



          5.3 Confirmation of the Agreement. Except as amended hereby, the
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.
(remainder of page left intentionally blank; signature page follows)

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

                      WINTRUST FINANCIAL CORPORATION                
 
                   
By:
                   
 
                   
Its:
                   
 
                   
 
                    727 North Bank Lane                 Lake Forest, Illinois
60645                 Attention: Edward J. Wehmer                 Facsimile:
(847) 615-4091                
 
                                LASALLE BANK NATIONAL ASSOCIATION     TERM LOAN
A: $100,000,000.00       By:        
 
                    PRO RATA SHARE: 100%       Its:        
 
                   
 
                    TERM LOAN B: $1,000,000.00       135 South LaSalle Street  
  PRO RATA SHARE: 100%       Chicago, Illinois 60674                 Attention:
Jeffery J. Bowden                 Facsimile: (312) 904-6352    

 



--------------------------------------------------------------------------------



 



TERM A NOTE
 

$100,000,000   Dated as of March 9, 2007

     FOR VALUE RECEIVED, WINTRUST FINANCIAL CORPORATION, an Illinois corporation
(the “Maker”) promises to pay to the order of LASALLE BANK NATIONAL ASSOCIATION,
a national banking association (the “Bank”) the lesser of the principal sum of
ONE HUNDRED MILLION DOLLARS ($100,000,000), or the aggregate unpaid principal
amount outstanding under the Credit Agreement dated as of November 1, 2005 (as
amended from time to time, the “Credit Agreement”) between the Maker, as
Borrower, and LaSalle Bank National Association, as Lender, at the maturity or
maturities and in the amount or amounts as stated on the records of the Bank
together with interest (computed on actual days elapsed on the basis of a
360 day year) on any and all principal amounts outstanding hereunder from time
to time from the date hereof until maturity. Interest shall be payable at the
rates of interest and the times set forth in the Credit Agreement. All unpaid
principal, and accrued interest, if not paid sooner, shall be due and payable in
full on June 1, 2007.
     This Note shall be available for direct advances.
     Principal and interest shall be paid to the Bank at its office at 135 South
LaSalle Street, Chicago, Illinois 60603, or at such other place as the holder of
this Note may designate in writing to the Maker. This Note may be prepaid in
whole or in part as provided for in the Credit Agreement.
     This Note evidences indebtedness incurred under the Credit Agreement dated
as of November 1, 2005, as amended from time to time, between the Maker, as
Borrower and LaSalle Bank National Association, to which reference is hereby
made for a statement of the terms and conditions under which the due date of the
Note or any payment thereon may be accelerated. The holder of this Note is
entitled to all of the benefits provided for in the Credit Agreement.
     The Maker agrees that in action or proceeding instituted to collect or
enforce collection of this Note, the amount on the Bank’s records shall be
conclusive and binding evidence, absent demonstrable error, of the unpaid
principal balance of this Note.

                  WINTRUST FINANCIAL CORPORATION    
 
           
 
  By:        
 
           
 
  Its:        
 
           

 